DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 10 September 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11-12, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al (US 2006/0112034 A1, hereinafter Okamoto).
Regarding claim 1, Okamoto discloses a robot system (Figures 29 & 58, article management system 100) comprising: 
a robot (Figures 2 & 12, robot 102) comprising an end effector (Figure 12, hand 12b) connected to an arm thereof (Figure 12, arm 12a) (Figures 2 & 12; at least as in paragraphs 0255 & 0257, specifically as shown in at least Figure 12); 
a vision sensor (Figure 12, obstacle sensor 11, specifically camera (visual sensor) 11b) mounted to the robot (Figures 2 & 12; at least as in paragraphs 0255 and 0259, specifically as shown in at least Figure 12); and 

wherein each of an object and a target to which the object is placed is inputted through the touch screen (Figures 17, 67-68 & 80; at least as in paragraphs 0355-0358, 0641-0642, 0754-0756 and 0892, wherein an operator selects an object and a transfer destination for said object to be transferred through the designation device), and 
the touch screen displays a recommendation region of the target in a distinguished manner (Figure 17, 68 & 80; at least as in paragraph 0358, 0755-0756 and 0892, wherein destination locations are highlighted, hatched and/or wherein image data is expressed by an integer value indicating potential transfer locations).
Regarding claim 2, Okamoto further discloses wherein the touch screen displays a non-recommendation region of the target in a different manner from the recommendation region (Figure 17, 68 & 80; at least as in paragraph 0358, 0755-0756 and 0892, wherein destination locations are highlighted, hatched and/or marked as available/unavailable locations for a transfer object).
Regarding claim 7, Okamoto further discloses wherein the touch screen displays a region of the target, which has an inclination less than a set inclination, as the 
Regarding claim 8, Okamoto further discloses wherein the touch screen displays a region of the target, which has a friction coefficient greater than a set friction coefficient, as the recommendation region (Figures 54 & 76; at least as in paragraphs 0675-0678 and 0843-0847, wherein environment attribute data is evaluated and factored into article placement).
Regarding claim 9, Okamoto further discloses wherein the touch screen displays a region of the target, which has an area greater than a projected area of the object, as the recommendation region (Figures 54 & 76; at least as in paragraphs 0675-0678 and 0843-0847, wherein environment attribute data is evaluated and factored into article placement).
Regarding claim 11, wherein the touch screen displays a plurality of recommendation regions in a different manner (Figure 17, 68 & 80; at least as in paragraph 0358, 0755-0756 and 0892, wherein destination locations are highlighted, hatched and/or wherein image data is expressed by an integer value indicating potential transfer locations).
Regarding claim 12, Okamoto discloses a control method of a robot system (Figures 29 & 58, article management system 100) comprising: 

a vision sensor (Figure 12, obstacle sensor 11, specifically camera (visual sensor) 11b) mounted to the robot (Figures 2 & 12; at least as in paragraphs 0255 and 0259, specifically as shown in at least Figure 12); and 
a controller (Figure 2, controller 115) configured to output an operation signal that enables the robot to operate when an input is generated through a touch screen (Figure 29, designation device 142)  (Figures 2, 13, 29 & 43; at least as in paragraphs 0264, 0625, 0641-0642 and 0655, wherein the controller 115 controls the robot 102 based on one or more commands received from one of the environment management server 101 and the console terminal 103, and further wherein the console terminal includes a designation device 142 for receiving inputs/instructions from a user, and further wherein said designation device 142 may be at least a touch panel and/or tablet device), the control method comprising: 
displaying an object, which moves the vision sensor for searching the object and displays an image obtained by photographing the object by the vision sensor on the touch screen (Figures 17, 23-26 & 29; at least as in paragraphs 0255, 0259, 0355-0358, 0641-0642 and 0655, at least wherein the vision sensor is utilized to locate an object, and further as shown in at least Figures 23-26, wherein objects and/or object icons are provided on the display for user selection); 

displaying an target, which moves the vision sensor for searching the target and displays the image obtained by photographing the target by the vision sensor after the pick menu item is inputted through the touch screen (Figures 17, 23-26 & 29; at least as in paragraphs 0255, 0259, 0355-0358, 0641-0642 and 0655, at least wherein the vision sensor is utilized to locate a transfer destination (i.e. target), and further as shown in at least Figures 23-26, wherein transfer locations and/or transfer location icons are provided on the display for user selection); 
displaying a place menu item, which displays a place menu item on the touch screen when the target displayed through the touch screen is inputted (Figures 17, 23, 25 & 26; at least as in paragraphs 0355-0358, 0471-0477 and 0489-0500, specifically as shown in at least Figures 23-26 and related text); 
recommending, which displays a recommendation region of the target in a distinguished manner on the touch screen after the place menu item displayed through the touch screen is inputted (Figure 17, 68 & 80; at least as in paragraph 0358, 0755-0756 and 0892, wherein destination locations are highlighted, hatched and/or wherein image data is expressed by an integer value indicating potential transfer locations); and 

Regarding claim 15, Okamoto further discloses wherein in the recommending, the touch screen displays a non-recommendation region of the target in a different manner from the recommendation region (Figure 17, 68 & 80; at least as in paragraph 0358, 0755-0756 and 0892, wherein destination locations are highlighted, hatched and/or marked as available/unavailable locations for a transfer object).
Regarding claim 16, Okamoto further discloses wherein in the recommending, the touch screen displays a region of the target, which has an inclination less than a set inclination, as the recommendation region (Figures 54 & 76; at least as in paragraphs 0675-0678 and 0843-0847, wherein the target placement of an article is determined to be flat or not, and further wherein environment attribute data is evaluated and factored into article placement).
Regarding claim 17, Okamoto further discloses wherein in the recommending, the touch screen displays a region of the target, which has a friction coefficient greater than a set friction coefficient, as the recommendation region (Figures 54 & 76; at least 
Regarding claim 18, Okamoto further discloses wherein in the recommending, the touch screen displays a region of the target, which has an area greater than a projected area of the object, as the recommendation region (Figures 54 & 76; at least as in paragraphs 0675-0678 and 0843-0847, wherein environment attribute data is evaluated and factored into article placement).
Regarding claim 20, Okamoto further discloses wherein in the operating of the robot, the controller generates a path of the robot in consideration of a position of the object and a position of the target, and then transmits an operation signal on the basis of the path of the robot (Figure 75C; at least as in paragraphs 0920-0926).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2006/0112034 A1, hereinafter Okamoto).
Regarding claim 10, as noted above with respect to claim 9, Okamoto teaches the element of teaching wherein a recommendation region has an area greater than a projected area of the object, but is silent specifically regarding wherein a “zoom-in” functionality is provided on the display.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to provide zoom functionality on a touchscreen/tablet display device, since it was known in the art to provide such a functionality to provide an enhanced view of a particular area within an image on said display.
Regarding claim 19, as noted above with respect to claim 18, Okamoto teaches the element of teaching wherein a recommendation region has an area greater than a projected area of the object, but is silent specifically regarding wherein a “zoom-in” functionality is provided on the display.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to provide zoom functionality on a touchscreen/tablet display device, since it was known in the art to provide such a functionality to provide an enhanced view of a particular area within an image on said display.

Claims 3-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2006/0112034 A1, hereinafter Okamoto) in view of Kawamoto et al (US 9,766,604 B2, hereinafter Kawamoto).
The teachings of Okamoto have been discussed above.
Regarding claim 3, Okamoto is silent regarding wherein when the vision sensor photographs a plurality of objects, which overlap each other, the touch screen displays an image in which the plurality of objects are spaced apart from each other.  Kawamoto discloses a robotic control system including an autonomous robot and an instructing device (i.e. a tablet, smartphone, laptop, etc.) for controlling said autonomous robot.  Kawamoto goes on to teach wherein said robot includes a camera for identifying objects/locations within a given environment, and further wherein said robot may identify an object as a target object and providing said received image(s) on a display of the instructing device for user manipulation.  Kawamoto goes on to teach wherein based on a received image of a plurality of objects grouped together, said control unit of the instructing device may reproduce the objects as spaced apart on the display (Figures 3 & 41-42; at least as in column 6, lines 17-53 and column 29, lines 12-64, specifically as shown in at least Figures 41-42 and related text wherein the grouped objects in Figure 41 are spaced apart from each other as shown in Figure 42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Regarding claim 4, in view of the above combination of Okamoto and Kawamoto, Okamoto further discloses wherein when an object of the plurality of objects is inputted through the touch screen, the touch screen displays a plurality of menu items, and the plurality of menu items comprise a pick menu item (Figures 17, 23, 25 & 26; at least as in paragraphs 0355-0358, 0471-0477 and 0489-0500, specifically as shown in at least Figures 23-26 and related text).
Regarding claim 5, Okamoto is silent regarding wherein when the vision sensor photographs a plurality of targets, which overlap each other, the touch screen displays an image in which the plurality of targets are spaced apart from each other.  Kawamoto discloses a robotic control system including an autonomous robot and an instructing device (i.e. a tablet, smartphone, laptop, etc.) for controlling said autonomous robot. Kawamoto goes on to teach wherein said robot includes a camera for identifying objects/locations within a given environment, and further wherein said robot may identify an object as a target object and providing said received image(s) on a display of the instructing device for user manipulation.  Kawamoto goes on to teach wherein based on a received image of a plurality of objects grouped together, said control unit of the instructing device may reproduce the objects as spaced apart on the display (Figures 3 & 41-42; at least as in 
Regarding claim 6, in view of the above combination of Okamoto and Kawamoto, Okamoto further discloses wherein when a target of the plurality of targets, to which the object is placed, is inputted through the touch screen, the touch screen displays a plurality of menu items, and the plurality of menu items comprise a place menu item (Figures 17, 23, 25 & 26; at least as in paragraphs 0355-0358, 0471-0477 and 0489-0500, specifically as shown in at least Figures 23-26 and related text).
Regarding claim 13, Okamoto is silent regarding wherein in the displaying of the object, when a plurality of objects, which overlap each other, are photographed by the vision sensor, the touch screen displays an image in which the plurality of objects are spaced apart from each other.  Kawamoto goes on to teach wherein said robot includes a camera for identifying objects/locations within a given environment, and further wherein said robot may identify an object as a target object and providing said received image(s) on a display of the instructing device for user manipulation.  Kawamoto goes on to teach wherein based on a received image of a plurality of objects grouped together, said control unit of the instructing device may reproduce the objects as spaced apart on the display (Figures 3 & 41-42; at least as in column 6, lines 17-53 and column 29, lines 12-64, specifically as shown in at least Figures 41-42 and related text wherein the grouped objects in Figure 41 are spaced apart from each other as shown in Figure 42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Okamoto, to include Kawamoto’s teaching of reproducing imaged objects grouped together in a spaced apart image, since Kawamoto teaches wherein such a teaching provides easier identification of an object within said image.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Okamoto and Kawamoto, as they are both directed towards the similar subject matter of remotely controlling robots to transfer one or more objects from one location to another, thereby utilizing known techniques to improve similar devices (methods, or products) in the same way.
Regarding claim 14, Okamoto is silent regarding wherein in the displaying of the target, when a plurality of targets, which overlap each other, are photographed by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664